Citation Nr: 9918983	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  94-41 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a left knee 
condition.

2. Entitlement to service connection for a left ankle 
condition.

3. Entitlement to service connection for a left foot 
condition.

4.  Entitlement to service connection for a condition of the 
thoracic spine.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1993.

The appeal arises from the November 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, in pertinent part, denying service 
connection for a left knee condition, a left ankle condition, 
a left foot condition, and a thoracic spine condition.

The veteran, in a November 1994 VA Form 9, requested a Travel 
Board hearing, and the Board in September 1998 remanded the 
case to afford him a hearing.  However, in a signed statement 
submitted in September 1998, the veteran officially withdrew 
his request for a personal hearing.  

The veteran's claims for service connection for a left knee 
condition, a left ankle condition, and a left foot condition 
are the subject of remand, below.  


FINDING OF FACT

A thoracic spine condition is not currently shown.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for a thoracic spine condition.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on active duty from September 1973 to 
September 1993.

In service in April 1981 the veteran complained of headache, 
runny nose, cough, back ache, chills, nausea, and vomiting 
since the day prior.  Following examination, the examiner 
diagnosed a viral syndrome.  There were no specific objective 
findings referable to the complaints of backache.  

In service in September 1981 the veteran was treated for 
three days of symptoms including sharp epigastric pain, 
nausea, and some diarrhea and vomiting, with pain extending 
around to the back.  There were no urinary tract infection 
symptoms.  Objectively, the veteran was within normal limits.  
The examiner assessed viral gastroenteritis.  

In service in October 1981 the veteran sought treatment for 
complaints of severe headache, low back pain, general aches, 
chills for 18 hours, and vomiting multiple times during the 
night.  A urinary tract infection was diagnosed and the 
veteran was admitted for treatment.  

In service in June 1988 the veteran received a treatment 
examination, a physical therapy consultation, and physical 
therapy for back pain.  The veteran initially reported 
twisting and straining his back three weeks prior while 
pulling a heavy hose on a roof.  He complained of increasing 
stiffness and pain.  Pain was in the lower thoracic spine 
below the level of the scapular angles.  The veteran reported 
no previous history of the condition.  Objectively upon 
initial examination, there was tenderness in the right 
thoracic muscles with palpation and movement.  The examiner 
diagnosed a strain of the right thoracic muscles. 

Objectively upon the June 1988 physical therapy consultation, 
the trunk showed active range of motion within normal limits, 
but with pain upon extension in the right shoulder blade.  
Upper extremity active range of motion was within normal 
limits, with some mild pain with forward flexion on the 
right.  Upper extremity strength was grossly normal without 
pain.  Palpation demonstrated some infrascapular tenderness 
on the right.  A little over one week later the veteran was 
noted to be doing markedly better, and the pain was assessed 
as resolved.   

The veteran's other service medical records including 
periodic examinations in January 1982 and October 1986, and a 
service retirement examination in February 1993, each note no 
findings of any disability of the back and diagnose no such 
disabilities.  

Upon VA examination of the veteran's joints for compensation 
purposes in June 1993, the veteran complained of intermittent 
pain in the right shoulder blade with activity.  He reported 
a history of twisting his body and pulling a muscle when 
pulling a wire while working on a roof in 1986, with three 
days of severe pain thereafter, and pain since that time.  
However, he did not complain of any difficulties referable to 
his back.  The examiner found no disability of the shoulder 
blade area, the shoulder muscles, the upper extremities, or 
the back.  The spinal column was nontender to percussion.  
The sacroiliac joints were nontender.  Range of motion of the 
lumbar spine was to 90 degrees forward flexion, 15 degrees 
backward extension, and 25 degrees lateral bending.  The 
examiner did not diagnose any disabilities of the back, 
shoulders, or related upper body muscle groups.  

Upon VA examination of the veteran's joints for compensation 
purposes in January 1994, the veteran reported hurting his 
back while working on a roof in 1980, with treatment at that 
time and with physical therapy for musculoskeletal muscle 
spasm of the upper thoracic spine.  The veteran reported an 
eight year history of low back pain, but denied any history 
of morning stiffness in the low back.  He complained that he 
had low back pain occasionally when bending over or lifting 
heavy objects, but mostly positionally.  He reported that the 
low back pain was worse with activity and better with rest.  
Objectively, in pertinent part, the upper extremities, neck, 
shoulders, and back were found to be normal.  The spine had 
normal curvature with no observed paraspinal muscle spasm.  
The sacroiliac joints were nontender.  Forward flexion was to 
80 degrees, with the veteran reaching his ankles on forward 
flexion.  The examiner did not diagnosed any condition of the 
back.  

Analysis

According to the provisions of 38 U.S.C.A. § 5107 (a) (West 
1991), the veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims are well grounded.  A claim is 
well grounded when it is plausible.  In Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990), the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) held that a 
plausible claim is one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive, but only plausible to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).

If the veteran submits no cognizable evidence to support a 
claim, the claim cannot be well grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  If the claim is not 
well grounded, the claimant cannot invoke the VA's duty to 
assist in the development of the claim.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); See 38 U.S.C.A. § 5107(a) (West 
1991); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Tidwell v. West, 11 Vet. 
App. 242 (1998).

With a chronic disease shown as such in service (or within an 
applicable presumptive period), subsequent manifestations of 
the same chronic disease at any later date are service 
connected unless clearly attributable to intercurrent cause.   
This rule does not mean that any manifestation of joint pain, 
any cough, or any urinary finding of casts in service will 
permit service connection for arthritis, pulmonary disease, 
or nephritis first shown as a clear-cut entity at some later 
date.  For the showing of chronic disease in service, a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic," is 
required.  Continuity of symptomatology is  required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be  legitimately 
questioned.  38 C.F.R. § 3.303(b) (1998). 

If the chronicity provision is not applicable, a claim may 
still be well grounded on the basis of § 3.303(b) if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

In this case, while the veteran apparently suffered from some 
back pain in three instances in service as related to viral 
syndromes or a urinary tract infection, there is no evidence 
to the effect that a back condition separately persisted in 
service, as distinguished from these mere back symptoms 
related to transitory infectious episodes.  The veteran 
strained his thoracic spine in service in June 1988, but 
following physical therapy treatments, no persistent 
residuals of that strain were subsequently documented in the 
service medical records.

At VA examinations of the veteran's back in June 1993 and 
January 1994, no current disability of the back was 
objectively found, and none was diagnosed.  

In the absence of cognizable (medical) evidence of a current 
thoracic spine condition causally related to service, the 
veteran's claim for service connection for a thoracic spine 
condition must be denied as not well grounded.  Caluza; 
Tidwell.

While the veteran has himself reported persistence of a 
thoracic spine condition from service until the present, his 
lay statements are not cognizable for establishing medical 
causation or medical diagnosis to make his claim well 
grounded.  Lay testimony is not competent evidence to support 
contentions of medical causation or medical diagnosis; 
competent medical evidence is required.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).


ORDER

The claim for service connection for a thoracic spine 
condition is denied as not well grounded.
 

REMAND

The veteran contends that he suffers from conditions of the 
left knee, left ankle, and left foot which were incurred in 
service and which have persisted from that time until the 
present.  He therefore contends that he is entitled to 
service connection for these conditions.  

Regarding the left knee and left ankle conditions, the Board 
notes arthralgia symptoms were found and diagnosed at VA 
examinations in June 1993 and January 1994.  Since the 
veteran separated from service in September 1993, it is 
established that the veteran had arthralgia of the knee and 
ankle in service and thereafter.  However, the undersigned 
Board member does not consider arthralgia to be a disease or 
residual of injury in itself, but rather a nonspecific 
symptom consisting only of pain in a joint.  Because it is 
plausible, based on these arthralgia findings, that medical 
conditions of the left knee and left ankle for which service 
connection may be granted were incurred in service and 
persisted thereafter, the Board finds the veteran's claims 
for service connection for left knee and left ankle 
conditions well grounded.  38 U.S.C.A. § 5107 (West 1991); 
Caluza; Tidwell.  Remand is in order for a medical 
examination to determine what medical conditions, if any, of 
the veteran's left knee and left ankle are extant now, and 
whether these were incurred in service, or, as in the case of 
conditions such as arthritis for which presumptive service 
connection may be established, whether manifested to a 
compensable degree within the first post-service year.  See 
38 C.F.R. §§  3.303, 3.304, 3.307, 3.309 (1998).

The Board notes that upon VA examination of the veteran's 
feet in January 1994, the examiner, in pertinent part, 
diagnosed possible degenerative arthritis of the left foot 
joints.  While X-rays of the feet were not then obtained, the 
examiner noted that the left foot presented a clicking 
sensation at the interphalangeal joint upon active and 
passive range of motion.  On the basis of this January 1994 
examination report presenting the possibility of arthritis of 
the foot within the presumptive first year post service, the 
veteran's claim for service connection for a left foot 
condition is plausible, and hence well grounded.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.307, 3.309; Caluza; Tidwell.  As the 
veteran is already service connected for pes planus, any 
condition of the foot to be service connected must be 
differentiated from pes planus.  See 38 C.F.R. § 4.14 (1998) 
(avoidance of pyramiding - multiple ratings are not to be 
assigned for the same disability).  

Under the circumstances of this case, the Board has 
determined that additional development is required.  The case 
is therefore REMANDED to the RO for the 
following development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his left knee, 
left ankle, and left foot conditions 
since January 1994, and that he furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any left knee, left ankle, 
and left foot conditions.  The examiner 
should review the entire record, and for 
each disability identified, should 
provide an opinion as to whether it is as 
likely as not that the disability was 
incurred in service.  All opinions and 
conclusions proffered should be explained 
in detail, and should be reconciled with 
the findings and conclusions of VA 
examiners at the joints examinations in 
June 1993 and January 1994, and the 
examination of the veteran's feet in 
January 1994.  It is not sufficient for 
the examiner to conclude that the veteran 
suffers from arthralgia of the knee, 
ankle, or foot; an underlying disability, 
if any, must be identified and diagnosed.  
If any arthritis is diagnosed in the left 
knee, ankle, or foot, an opinion must be 
provided for each such case of arthritis, 
as to whether the arthritis was incurred 
in service, or if not, whether it was 
manifested during the first post-service 
year.  Any diagnosed condition of the 
left foot other than pes planus must be 
specifically differentiated from pes 
planus.  The examiner should note that 
the veteran separated from service in 
September 1993.  All necessary tests 
should be performed.  The claims folder 
and a copy of this remand should be made 
available to the examiner for review 
before the examination. 

3.  Thereafter, the RO should 
readjudicate the veteran's claims of 
entitlement to service connection for 
conditions of the left knee, left ankle, 
and left foot.  If any determination 
remains adverse to the veteran, he should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  The veteran should be afforded 
the applicable time to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to procure clarifying data and to comply with a 
precedent decision of the Court.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 

